Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 03/03/2021.
Remarks
The claims are presented as follows:

Claims 1-11 are amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 to claims 1 and 11 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
Claims 2-3 and 12-13, the claimed limitations recited in claims 2 “…skip a search of the control information in response to a detection success of the control channel assistance” contradict the limitations recited in claims 3 “…skip a search of the control information in response to a detection failure of the control channel assistance”. The claims recite limitations 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claimed limitations recited in claims 2 “…skip a search of the control information in response to a detection success of the control channel assistance” contradict the limitations recited in claims 3 “…skip a search of the control information in response to a detection failure of the control channel assistance”. The claims recite limitations that contradict each other. Claims 12 and 13 complement claims 2 and 3. Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Publication No. (US 2015/0163771 A1) in view of Papasakellariou et al. Publication No. (US 2020/0127773 A1).

Regarding claim 1, Kim teaches an apparatus, comprising: 
a receiving circuit (UE 110 contains RF unit 126 to receive signals from the eNB FIG.11) configured to:
 receive downlink signals transmitted from a second apparatus (eNB 110 FIG.11) to the apparatus (the UE receives control information from a downlink subframe, which is divided into a PDCCH region and a PDSCH region including Control Format Indicator (CFI) information indicating the number of OFDM symbols available for transmission of a PDCCH [0010-11] FIG.10) over a plurality of resource elements (the received signaling contain a plurality of resource elements (REs) [0082-83] FIG.9); and  
a processing circuit (processor 122 of UE 110 FIG.11) configured to:
detect control channel assistance information (detecting the Control Format Indicator (CFI,CFI2) information included in the received signaling [0071-74] FIG.10)  at a predetermined position of the resource elements (CFI indicating the number of OFDM symbols available for PDCCH transmission that may still be used, and CFI2 indicating information about the start of OFDM symbols available for PDSCH transmission [0071-74] FIG.9) based on the received downlink signals (based on the received control information from eNB [0071-74] FIG.8);  
receive control information based on the detection of the control channel assistance 10information (determining a PDSCH region according to the CFI and CFI2 and receiving the PDSCH from the eNB based on first CFI information and second CFI information [0077-78] FIG.10); and
Kim does not explicitly teach,
receive a physical downlink data channel based on the control information.
Papasakellariou teaches receiving a physical downlink data channel based on the control information (Papasakellariou: receiving physical downlink data channels (PDSCHs) that convey data transport blocks, detecting the downlink control information (DCI) formats configuring the received PDSCHs [0058-64] a DCI format configures a transmission of a number of PDSCHs and a value of a counter field is incremented by the number of PDSCHs [0071-74] FIGs.13-14).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Kim by the teaching of Papasakellariou to receive a physical downlink data channel based on the control information in order to schedule a PDSCH transmission based on the DCI received  (Papasakellariou: [0144-148] FIG.13).

Regarding claim 2, Kim teaches the apparatus of claim 1, wherein the processing circuit is further configured to skip a search of the control information in response to a detection success of the control channel assistance information (Kim: [0080] FIG.9); and start a search of the control information in response to a detection failure of the control channel assistance 15information (Kim: [0047] [0080] FIG.9).  

Regarding claim 3, Kim teaches the apparatus of claim 1, wherein the processing circuit is further configured to skip a search of the control information in response to a detection failure of the control channel assistance information (Kim: [0080] FIG.9); and start a search of the control information based on the control channel assistance information in response to a detection success of the 20control channel assistance information (Kim: [0047] [0080] FIG.9).    

Regarding claim 4, Kim teaches the apparatus of claim 3, wherein the processing circuit is further configured to determine a position region of the resource elements based (Kim: [0083-85] FIG.10); and search the position region for the control information (Kim: [0083-85] FIG.10).   

Regarding claim 5, Kim teaches the apparatus of claim 4, wherein the processing circuit is further configured to 25determine the position region associated with the detection success of the control channel assistance information (Kim: [0083-85] FIG.10).  

Regarding claim 6, Kim teaches the apparatus of claim 4, wherein the processing circuit is further configured to determine a first position region when the control channel assistance information includes a first sequence(Kim: [0080-82] FIG.10);  and determine a second position region when the control 30channel assistance information includes a second sequence (Kim: [0080-82] FIG.10).  

Regarding claim 7, Kim teaches the apparatus of claim 3, wherein the processing circuit is further configured to determine resource configuration for the control information based on the controlWO 2018/05958423PCT/CN2017/104847 channel assistance information (Kim: [0060-61] FIG.5); and search the resource elements for control information based on the resource configuration (Kim: [0060-61] FIG.5).   

Regarding claim 8, Kim teaches the apparatus of claim 3, wherein the processing circuit is further configured to detect type information of the control information based on the control channel 5assistance information (Kim: [0047-49] FIG.8); and search the resource elements based on the type information (Kim: [0047-49] FIG.8).  

Regarding claim 9, the modified Kim teaches the apparatus of claim 1, wherein the processing circuit is further configured to detect the control channel assistance information in a form of a Zadoff-Chu (ZC) sequence (Papasakellariou: [0101])  

10 Regarding claim 10, Kim teaches the apparatus of claim 1, wherein the processing circuit is further configured to detect the control channel assistance information in a form of a sequence that is generated via an identifier of the apparatus (Kim: [0069-71] FIG.5).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “method” side of the UE and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472